Order entered October 30, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01003-CV

                            THOMAS CLYDE DAVIS, Appellant

                                               V.

                             TERIE LERLENE DAVIS, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-16-19393

                                           ORDER
        Before the Court is appellant’s October 29, 2018 opposed motion for extension of time to

file brief. We GRANT the motion and ORDER the brief be filed no later than December 14,

2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE